Action for slander. Judgment for plaintiff reversed on the facts and a new trial granted, costs to appellants to abide the event, unless within five days from the entry of the order herein the respondent stipulate to a' judgment against the defendants in the sum of $500, without costs (Civ. Prac. Act, § 1474), instead of the judgment against each defendant in the sum of $1,000, in which event the judgment, as so modified, is unanimously affirmed, without costs. In our opinion, the award of damages was excessive, and in no event should damages have been awarded against each defendant. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.